Title: Thomas Jefferson to Joseph C. Cabell, 3 September 1816
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
            Monticello Sep. 3. 16.
          
          I am afraid I have kept your papers longer than you expected. mr Randolph’s absence till within these two days has been the cause of it. they are valuable documents, and are now returned. with respect to the copy of my letter, I know it is safe in your hands, and
			 I rely on your effectual care that it be kept out of the public papers. affectionately your’s
          Th: Jefferson
        